Title: To George Washington from John Cleves Symmes, 15 February 1780
From: Symmes, John Cleves
To: Washington, George


          
            Sir,
            Morris Town the 15th February 1780.
          
          I have the Honor to communicate to Your Excellency a copy of a letter which I have wrote to the Legislature of the State. As it relates to the Army, I think it my duty thus early to acquaint your Excellency with the Contents thereof; that if I am misinformed,

the matter may be truly represented by the Gentlemen of the Army. I have the honor to be, sir. with much esteem, Your Excellencies very humble servant.
          
            John Cleves Symmes
          
        